Title: Benjamin W. Crowninshield to Thomas Jefferson, 9 February 1816
From: Crowninshield, Benjamin W.
To: Jefferson, Thomas


          
            Sir,
            Navy Department February 9th 1816.
          
          I am honoured by your letter of the 30th ultimo, in behalf of Mr Thomas M. Randolph, who is desirous of engaging in the Naval Service of the United States.
          The application is filed and recorded, and his Appointment will be attended to, with deference to your request in his favour, so soon as a Resignation, or what may be considered a vacancy, shall permit.
          I appreciate, with grateful sensibility, the expression of your sentiments in regard to my late Brother; and assure you, of the high estimation in which I consider you, as one of the first benefactors of our common Country.
          B W Crowninshield
        